Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            EXAMINER'S AMENDMENT
An examiner’s amendment to record appear below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fees.
Authorization for this examiner’s amendment was given in a telephone interview with Nitin N. Joshi on 8/25/2021.
Cancel claims 1-6.

                       Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 7-17 and 19-20:    Independent claims 1 and 15, identify the following unique and distinct limitations. “mapping the medical image to the normative medical image using the generative network includes: learning a plurality of weights for the discriminator network of the GAN using reference data comprising a subset of the plurality of medical images,  the subset of the plurality of medical images shares one or more attributes of the medical image, learning a plurality of weights for the generative network using output from the discriminator network and responsive to the plurality of weights for the discriminator 

                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 August 25, 2021